
	

113 HR 4087 IH: Empowering Youth Through Summer Employment Act
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4087
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Kildee introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to provide grants to States for summer employment
			 programs for youth.
	
	
		1.Short titleThis Act may be cited as the Empowering Youth Through Summer Employment Act.
		2.Grants to States for summer employment programs for youthSection 129 of the Workforce Investment Act of 1998 (29 U.S.C. 2854) is amended by adding at the
			 end the following:
			
				(d)Grants to States for summer employment programs for youth
					(1)In generalNotwithstanding any other provision of this Act, from the amount appropriated under paragraph (2),
			 the Secretary shall award grants to States to provide assistance to local
			 areas that have high concentrations of eligible youth to enable such local
			 areas to carry out programs described in subsection (c)(1) that provide
			 summer employment opportunities for eligible youth, which are directly
			 linked to academic and occupational learning, as described in subsection
			 (c)(2)(C), except that the only measure of performance used to assess such
			 programs shall be the work readiness performance indicator described in
			 section 136(b)(2)(A)(ii)(I).
					(2)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 to carry out this subsection for each of
			 fiscal years 2015 through 2019.
					.
		
